Case 1:21-cv-00849-JPH-MJD Document 1 Filed 04/07/21 Page 1 of 3 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KAREN S. PEED,                                 )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       Case No. 1:21-cv-849
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                 Defendant.                    )

                                 COMPLAINT FOR DAMAGES

        Plaintiff, Karen S. Peed, by counsel, and for her Complaint for Damages against the

Defendant, the United States of America, states as follows:

        1.       This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346

and 28 U.S.C. §§ 2671-2680. This Court is vested with jurisdiction pursuant to 28 U.S.C. §

1346(b).

        2.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(e), as the United

States of America is a Defendant and the events or omissions giving rise to the claim occurred in

this district.

        3.       Before commencement of this action and pursuant to 28 U.S.C. § 2675, Plaintiff

served a notice of Federal Total Claim on or about April 30, 2019. A copy of which is attached

hereto as Exhibit “A”.

        4.       In this Complaint, whenever the term “Defendant” is used, it means the

Defendant, the United States of America, its officers, agents, servants, employees, and/or

representatives. Whenever in this Complaint it is alleged that the Defendant did any act or thing

or failed to do any act or thing, it is meant that the Defendant, the United States of America, its
Case 1:21-cv-00849-JPH-MJD Document 1 Filed 04/07/21 Page 2 of 3 PageID #: 2




officers, agents, servants, employees, and/or representatives did or failed to do such act or thing,

and that at the time such act or thing was done or failed to be done, it was with the full

authorization and ratification of the Defendant and was in the normal and routine course and

scope of employment of the Defendant’s officers, agents, servants, employees, and/or

representatives.

        5.      On February 23, 2018 at approximately 12:54 p.m. Plaintiff was driving her

vehicle traveling north on 25th Street near the intersection of Schaal Avenue in Terre Haute, Vigo

County, Indiana.

        6.      On that same date and at the same time and location another vehicle being driven

by Mark E. Holaday, while in the course and scope of his employment with the United States

Postal Service, was traveling west waiting to turn left out of the alley exit at the United States

Postal Service office located at 70 Rose Avenue, in Terre Haute, Vigo County, Indiana.

        7.      Mark Holaday failed to yield the right of way to Plaintiff, and carelessly and

negligently struck the passenger side rear of Plaintiff’s vehicle.

        8.      As a direct, proximate result of the negligence of the Defendant and the ensuing

collision as described above, the Plaintiff, Karen S. Peed, suffered injuries to her body including,

pain in her right knee and lower back pain. She has incurred medical expenses, and endured

pain, suffering and emotional distress all of which will continue in the future. The pain from her

injuries has been debilitating at times and has interfered with her ability to perform daily

activities.

        WHEREFORE, the Plaintiff, Karen S. Peed, respectfully requests a judgment in an

amount which will fully and fairly compensate her for her injuries and damages, for the costs of

this action, and for all other just and proper relief.



                                                    2
Case 1:21-cv-00849-JPH-MJD Document 1 Filed 04/07/21 Page 3 of 3 PageID #: 3




                                   Respectfully Submitted,

                                   YOUNG & YOUNG


                                   s/ James H. Young
                                   James H. Young, #1756-98
                                   128 N. Delaware St., Third Floor
                                   Indianapolis, IN 46204
                                   Ph:    (317) 639-5161
                                   Fax: (317) 639-4978
                                   Email: jim@youngandyoungin.com




                                     3
